DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 7/12/2022 have been entered.  In the amendment, the drawings have been amended.  Claims 16-34 have been amended. 
The objection to the drawings has been withdrawn. 
The objections to claims 16-28 and 30-34 have been withdrawn. 
The rejections of claims 16-34 under 35 U.S.C. 112(b) for lack of antecedent basis have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 9-14, filed 7/12/2022, with respect to the rejections of claims 16-34 under 35 U.S.C. §§ 112(a) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 16-34 under 35 U.S.C. §§ 112(a) and 103 have been withdrawn. 
A further rejection of claims 28-30 under 35 U.S.C. 112(b) for lack of clarity is set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation “with an, in particular temporal and/or spatial, homogenization of the optical measurement radiation”, and the claim also recites “wherein for, in particular temporal, homogenization of the optical measurement radiation” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claims 29 and 30 recite dependence from claim 28, and therefore likewise lack clarity.  

Allowable Subject Matter
Claims 16-27 and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 16 recites an optical measuring device for coordinative measurement of a target object, the optical measuring device comprising: at least one light source for generating at least one optical measurement beam that is pulsed; and a targeting unit that is rotatable relative to a base of the optical measuring device about at least one axis wherein the targeting unit defines a target axis for targeting the target object that is to be measured, and has a beam path for emitting the at least one optical measurement beam in a direction of the target object that is to be measured, wherein the targeting unit has at least one diffractive optical element, wherein the at least one diffractive optical element is embodied such and arranged or arrangeable in the beam path such that the at least one optical measurement beam is homogenized before emission, wherein for, in particular temporal, homogenization of the at least one optical measurement beam before emission, a relative position of measurement beam and the at least one diffractive optical element is dynamically, in particular periodically, variable and wherein the diffractive optical element is vibrable. 
The claimed limitations as recited in combination in independent claim 16, in particular, “wherein for, in particular temporal, homogenization of the at least one optical measurement beam before emission, a relative position of measurement beam and the at least one diffractive optical element is dynamically, in particular periodically, variable and wherein the diffractive optical element is vibrable” are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Hinderling et al. (US 2014/0307252), teaches an optical measuring device for coordinative measurement of a target object, the optical measuring device comprising: at least one light source for generating at least one optical measurement beam; and a targeting unit that is rotatable relative to a base of the measuring device about at least one axis wherein the targeting unit defines a target axis for targeting the target object that is to be measured, and has a beam path for emitting the optical measurement beam in the direction of the target object that is to be measured. 
Another prior art reference, Ohishi et al. (US 6,356,344) teaches wherein the targeting unit has at least one diffractive optical element, wherein the at least one diffractive optical element is embodied such and arranged or arrangeable in the beam path such that the measurement beam is homogenized before emission, and wherein for homogenization of the measurement beam before emission, the relative position of measurement beam and diffractive optical element is dynamically variable, wherein the homogenization is temporal and the optical element is periodically variable. 
Another prior art reference, You et al. (US 2018/0011490) teaches a known technique of beam evening to a similar optical detection device and may provide for uniform distinguishing of the objects or various points on the object. 
Another prior art reference, Zheng et al. (US 2020/0292959) teaches that beam evening as taught by You may allow for better safety. 
Another prior art reference, Kawashima et al. (US 2009/0161119) teaches and clarifies that the rotating phase plate of Ohishi evens or homogenizes the beam. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 16, in particular, “wherein for, in particular temporal, homogenization of the at least one optical measurement beam before emission, a relative position of measurement beam and the at least one diffractive optical element is dynamically, in particular periodically, variable and wherein the diffractive optical element is vibrable”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645